DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ravi WO 2018/217635 A1.
Regarding claim 1 Ravi teaches a method for providing machine learning model service (software development kits ("SDKs") that provide comprehensive services for generation, deployment, and management of machine-learned models used by computer applications, see abstract), the method comprising:
(a) generating, by a first computing system, a first output data using a first machine learning model, wherein the first machine learning model is trained on a first training dataset (enable a developer to generate custom models for their application. In one example, the developer can upload or otherwise provide access to training data and can then use the application development platform to create and train a machine-learned model for use in conjunction with their application, see par. [0031]); 
(b) transmitting the first output data to a second computing system, wherein the first training dataset and the first machine learning model are inaccessible to the second computing system (developer can select a pre- trained model from a set of available pre-trained models that are made avail able to the users of the platform, see par. [0031]); 
(c) creating an input data by joining the first output data with a selected set of input features accessible to the second computing system (retrain the model on additional training data, see par. [0031];  machine learning manager 122 can provide a number of machine learning services such as, for example, a model training service and/or a training data management service. The machine learning manager 122 can include and use a machine learning library to train models, see par. [0089]) and 
(d) generating a second output data using a second machine learning model to process the input data, wherein the second machine learning model and the selected set of input features are inaccessible to the first computing system (figure 9 depicts a swim lane diagram of an example process to download machine-learned models according to example embodiments of the present disclosure. As illustrated, at an initial load, a machine intelligence SDK can request the model from the API. The API can look up the compatible version, authorize, and then get the download URL from cloud storage. The API can return the model information to the machine intelligence SDK. The machine intelligence SDK can use the URL to download the model from cloud storage and can cache the downloaded model. At a subsequent load, the SDK can get model information from the API. The API can return model information. The SDK can download the new model, if necessary, see par. [0199-0200]). 
Regarding claim 2 Ravi teaches the method of claim 1, wherein the first output data comprises a prediction value (the end-to-end framework can: learn from various input sources; cover a wide range of prediction tasks, see par. [0039]).  
Regarding claim 3 Ravi teaches the method of claim 1, wherein the first output data is joined with the selected set of input features according to one or more common features (the machine learning manager 122 can provide a training data management service. This service can include a training data flow with comprehensive services including data augmentation, data visualization, data label crowdsourcing, etc. Training data augmentation can include data rotation, perturbation, supplementation, see par. [0107]) .  
Regarding claim 4 Ravi teaches the method of claim 3, wherein the one or more common features include a common feature identifier (tracking identifier of the feature, see page 80).  
Regarding claim 5 Ravi teaches the method of claim 1, wherein the second machine learning model is trained using supervised learning and a labeled dataset for training the second machine learning model comprises data generated by the first machine learning model ((el. Examples of an input can include labeled data for supervised machine-learned compact model, see par. [0042]).    
Regarding claim 6 Ravi teaches the method of claim 5, wherein the first machine learning model is a convolutional neural network, and the data generate by the first machine learning comprises output of a top layer of the convolutional neural network (trainer or teacher model can be any type of model, including, convolutional neural networks, see par. [0051]).  
Regarding claim 7 Ravi teaches the method of claim 1, wherein the selected set of input features are determined by evaluating a performance of the second machine learning model (The logging can also enable on-device performance monitoring. For example, in some implementations, the machine intelligence SDK can further perform on-device trained model quality validation e.g., performance monitoring, see par. [0073]).  
Regarding claim 8 Ravi teaches the method of claim 7, wherein a different set of input features are selected until a performance metric of the second machine learning model is better than a threshold (The training pipeline can jointly train the compact machine-learned model with the pre-trained machine-learned model until a joint training loss function indicates that a difference between an output of the compact machine-learned model and an expected output is less than a threshold value. The training pipeline ca extract and export the trained compact machine-learned model in a specific format, see par. [0057]). 
Regarding claim 9 Ravi teaches the method of claim 1, further comprising receiving a request by the first computing system for generating the first output data (figure 8 depicts a swim lane diagram of an example process to upload machine- learned models for distribution according to example embodiments of the present disclosure. As illustrated, a user can initiate a model file upload, see par. [0196]). 
Regarding claim 10 Ravi teaches the method of claim 9, wherein the request includes one or more common features related to a prediction service (the end-to-end framework can: learn from various input sources; cover a wide range of prediction tasks, see par. [0039]).  
Regarding claim 11 Ravi teaches a serialized machine learning system (stems for developing and managing computer applications, see par. [0002])) comprising: 
(a) a first computing system configured to generate a first output data using a first machine learning model, wherein the first machine learning model is trained on a first training dataset (enable a developer to generate custom models for their application. In one example, the developer can upload or otherwise provide access to training data and can then use the application development platform to create and train a machine-learned model for use in conjunction with their application, see par. [0031]); 
(b) a second computing system configured to generate a second output data using a second machine learning model to process an input data (trained model is deployed, see figure 6, par. [0188-0194]); and 
(c) an integration component configured to create the input data by joining the first output data with a selected set of input features accessible to the second computing system (The machine learning manager 122 can provide a training data management service. This service can include a training data flow with comprehensive services including data augmentation, data visualization, data label crowdsourcing, etc. Training data augmentation can include data rotation, perturbation, supplementation, etc. The machine learning manager 122 can provide a model training service. The model training service can perform training and/or re-training of models. For example, standard training techniques can be used to train models based on training data.
, see par. [0107-0108]), wherein the first training dataset and the first machine learning model are inaccessible to the second computing system and wherein the second machine learning model and the selected set of input features are inaccessible to the first computing system ( the first part}.sub.' models can be accessed through the use of a base API while the third party models can be accessed via a custom AP, see par. [0067]).  
Regarding claim 12 Ravi teaches the 12. The serialized machine learning system of claim 11, wherein the first output data comprises a prediction value (the end-to-end framework can: learn from various input sources; cover a wide range of prediction tasks, see par. [0039]).  
Regarding claim 13 Ravi teaches the serialized machine learning system of claim 11, wherein the first output data is joined with the selected set of input features according to one or more common features (the machine learning manager 122 can provide a training data management service. This service can include a training data flow with comprehensive services including data augmentation, data visualization, data label crowdsourcing, etc. Training data augmentation can include data rotation, perturbation, supplementation, see par. [0107]).  
Regarding claim 14 Ravi teaches the 14. The serialized machine learning system of claim 13, wherein the one or more common features include a common feature identifier (tracking identifier of the feature, see page 80).    
Regarding claim 15 Ravi teaches the serialized machine learning system of claim 1, wherein the second machine learning model is trained using supervised learning and a labeled dataset for training the second machine learning model comprises data generated by the first machine learning model (Examples of an input can include labeled data for supervised machine-learned compact model, see par. [0042]).  
Regarding claim 16 Ravi teaches the serialized machine learning system of claim 15, wherein the first machine learning model is a convolutional neural network, and the data generate by the first machine learning comprises output of atop layer of the convolutional neural network (trainer or teacher model can be any type of model, including, convolutional neural networks, see par. [0051]).  
Regarding claim 17 Ravi teaches the serialized machine learning system of claim 11, wherein the selected set of input features are determined by evaluating a performance of the second machine learning model (The logging can also enable on-device performance monitoring. For example, in some implementations, the machine intelligence SDK can further perform on-device trained model quality validation e.g., performance monitoring, see par. [0073]).  
Regarding claim 18 Ravi teaches the serialized machine learning system of claim 17, wherein a different set of input features are selected until a performance metric of the second machine learning model is better than a threshold (The training pipeline can jointly train the compact machine-learned model with the pre-trained machine-learned model until a joint training loss function indicates that a difference between an output of the compact machine-learned model and an expected output is less than a threshold value. The training pipeline ca extract and export the trained compact machine-learned model in a specific format, see par. [0057]).
Regarding claim 19 Ravi teaches the serialized machine learning system of claim 11, wherein the first computing system is configured to further receive a request for generating the first output data (figure 8 depicts a swim lane diagram of an example process to upload machine- learned models for distribution according to example embodiments of the present disclosure. As illustrated, a user can initiate a model file upload, see par. [0196]).  
Regarding claim 20 Ravi teaches the serialized machine learning system of claim 19, wherein the request includes one or more common features related to a prediction service (the end-to-end framework can: learn from various input sources; cover a wide range of prediction tasks, see par. [0039]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Wang ‘028 teaches distributed training of a neural network which adjusts the weights for nodes on a convolutional neural network to more accurately classify objects, see figure 6.
Paola ‘420 teaches a client device requesting data in a service environment and the distributed system responding by generating new data which is compatible with the client before sending it, see figure 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656